In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Dutchess County (Forman, J.), dated June 9, 2003, which, after a hearing, denied her petition to change custody of the parties’ child from the father to her.
Ordered that the order is affirmed, without costs or disbursements.
*382In determining whether a custody agreement should be modified, the paramount issue before the court is whether the totality of the circumstances warrants modification in the best interests of the child (see Friederwitzer v Friederwitzer, 55 NY2d 89, 96 [1982]; Matter of Pignetti v Maust, 270 AD2d 274 [2000]). Here, it is clear that the Family Court considered the totality of the circumstances in determining that the best interests of the parties’ child would be served by continuing the status quo (see Eschbach v Eschbach, 56 NY2d 167 [1982]; Matter of Donnelly v Donnelly, 273 AD2d 233 [2000]). Accordingly, the Family Court’s determination will not be disturbed. Ritter, J.P., S. Miller, Goldstein and Fisher, JJ., concur.